• Appeal from decisions of the former State Industrial Board of July 28,1942, and June 11,1943, disallowing a claim for death benefits. Claimant’s husband died of pneumonia March 21,1940, which was medically associated with a surgical operation for a double hernia. There is some proof of a fall in the course of employment shortly before the operation which claimant alleged had *813some association with the hernia. There is some proof of complaints of inguinal pain in August, 1939, which claimant alleges was caused in the course of employment. There is direct undisputed medical proof, however, of the existence ot a double hernia in May, 1939, nearly a year before the operation, and there is proof that neither the employee nor his surgeon regarded the condition as either traumatic or accidental in origin. The record sustains the finding of the board that the hernia was not due to occupation or the nature of his employment. On this record, open to more than one factual inference, the court is without power to interfere to direct a different evaluation than that of the board. Decisions unanimously affirmed, without costs. Present — Foster, P. J., Heffernan, Brewster, Bergan and Coon, JJ.